Exhibit 99.1 PROGRESSIVE WASTE SOLUTIONS LTD. REPORTS RESULTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2014 Strong pricing of 2.0% drives organic revenue growth; Focused on operational excellence and disciplined capital allocation; Quarterly cash dividend increase of 6.7% Toronto, Ontario – July 25, 2014 – Progressive Waste Solutions Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three and six months ended June 30, 2014. Second quarter highlights - Consolidated revenues of $513.5 million in the second quarter, a decline of 0.6% from the comparative period.Excluding a negative impact of $13.0 million in foreign currency translation, consolidated revenues increased 1.9% - Consolidated organic growth improvement of 2.0%, driven by higher collection and disposal pricing - Consolidated volume decline of 0.2% - Adjusted EBITDA(A) of $131.9 million and adjusted operating income or adjusted operating EBIT(A) of $79.8 million - Reported and adjusted net income per share(A) of $0.36 and $0.41, respectively. Reported and adjusted net income includes a net gain on sale of capital and landfill assets of $20 million - Free cash flow(B) of $56.4 million.Excluding internal infrastructure investments, free cash flow(B) of $60.9 million, representing 11.9% of revenue - Returned $10.9 million to shareholders through stock repurchases - Board of Directors declares increase of 6.7% to quarterly cash dividend effective September 30, 2014 Management Commentary (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) “We performed well on many measures in the second quarter and we are making progress on several components of the strategic plan we initiated to improve EBITDA(A) margins and free cash flow through operational excellence,” said Joseph Quarin, President and Chief Executive Officer, Progressive Waste Solutions Ltd. “In the quarter, consolidated revenues increased 1.9%, excluding the impact of foreign currency translation, with consolidated organic revenue growth of 2.0% led by higher pricing in our collection and disposal service lines. Consolidated volumes declined 0.2% from the second quarter a year ago, but represent the third sequential quarter of volume improvement and are on track to turn positive in the second half of the year. Adjusted EBITDA(A) increased 0.6%, excluding the impact of foreign currency translation, driven by revenue gains and lower SG&A costs, but offset by higher operating expenses as a percentage of revenue in the period.” “Operating expenses in the quarter reflect higher fuel costs as well as higher repairs and maintenance costs, related to the implementation of our strategic plan. Our guiding principle is to make the best long-term cash decisions for the business and these are short-term operating cost variances as we standardize best practices throughout our fleet and ensure the optimal allocation of capital in our field operations. In the second quarter we advanced several programs, such as fleet automation and conversion to compressed natural gas with the receipt of new trucks, that will reduce operating expenses in the third and fourth quarters and meaningfully expand EBITDA(A) margins in the second half of 2014 and beyond. With our strategic plan taking hold, we are also well-positioned to reduce our replacement capital expenditures next year.” Mr. Quarin added, “We remain committed to creating long-term shareholder value through a combination of operational excellence and disciplined capital allocation. We returned $10.9 million to shareholders in the second quarter through our share repurchase program and we are pleased to announce an increase of 6.7% to our quarterly cash dividend, raising it to $0.64 Canadian per share annually.” Three months ended June 30, 2014 Reported revenues decreased ($3.3)million or (0.6)% from $516.8 million in the second quarter of 2013 to $513.5million in the second quarter of 2014.Expressed on a reportable basis and assuming a foreign currency exchange (“FX”) rate of parity between the Canadian and U.S. dollar (“FX parity”), revenues increased 1.9% due in large part to a 2.0% increase attributable to higher overall core pricing partially offset by slightly lower volumes. 1 Operating income was $78.1 million in the second quarter of 2014 versus $64.6 million in the second quarter of 2013.Net income was $40.9 million versus $32.3 million in the second quarters of 2014 and 2013, respectively. Adjusted amounts Adjusted EBITDA(A) was $131.9 million in the second quarter of 2014 versus $134.9 million posted in the same quarter a year ago.Adjusted operating EBIT(A) was $79.8 million or 19.0% higher in the quarter compared to $67.0 million in the same period last year.Adjusted net income(A) was $47.2 million, or $0.41 per diluted share, compared to $35.3 million, or $0.31 per diluted share in the comparative period. Six months ended June 30, 2014 For the six months ended June 30, 2014, reported revenues decreased ($20.1)million or (2.0)% from $1,003.4 million in 2013 to $983.3million.Expressed on a reportable basis and at FX parity, revenues increased 0.9% on a comparative basis.The increase is due in large part to a 2.0% increase attributable to higher overall core pricing and recycled commodity pricing partially offset by a decline in volumes. For the six months ended June 30, operating income was $119.4 million in 2014 versus $123.8 million in 2013.Net income was $66.8 million versus $61.6 million for the six months ended June 30, 2014 and 2013, respectively. Adjusted amounts For the six months ended June 30, adjusted EBITDA(A) was $244.7 million or (7.3)% lower in 2014 versus $263.9 million in 2013.Adjusted operating EBIT(A) was $122.4 million compared to the $125.4 million recorded last year.Adjusted net income(A) was $72.0 million, or $0.63 per diluted share, compared to $62.4 million, or $0.54 per diluted share in the same period last year. 2 Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income or Loss (“Statement of Operations and Comprehensive Income or Loss”) For the periods ended June 30, 2014 and 2013 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars, except share and net income or loss per share amounts) Three months ended Six months ended REVENUES $ EXPENSES OPERATING SELLING, GENERAL AND ADMINISTRATION AMORTIZATION NET GAIN ON SALE OF CAPITAL AND LANDFILL ASSETS ) OPERATING INCOME INTEREST ON LONG-TERM DEBT NET FOREIGN EXCHANGE GAIN ) NET LOSS (GAIN) ON FINANCIAL INSTRUMENTS ) RE-MEASUREMENT OF PREVIOUSLY HELD EQUITY INVESTMENT - - ) - INCOME BEFORE INCOME TAX EXPENSEAND NET LOSS FROM EQUITY ACCOUNTED INVESTEE INCOME TAX EXPENSE Current Deferred NET LOSS FROM EQUITY ACCOUNTED INVESTEE - 6 82 39 NET INCOME OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation adjustment ) ) ) Derivatives designated as cash flow hedges, net ofincome tax $nil and $nil (2013 - $242 and $530) - ) - ) Settlement of derivatives designated as cash flow hedges,net of income tax $nil and ($225) (2013 - ($78) and ($227)) - - ) ) TOTAL OTHER COMPREHENSIVE INCOME (LOSS) COMPREHENSIVE INCOME $ Net income per weighted average share, basic and diluted $ Weighted average number of shares outstanding (thousands), basic and diluted 3 Progressive Waste Solutions Ltd. Condensed Consolidated Balance Sheets (“Balance Sheet”) June 30, 2014 (unaudited) and December 31, 2013 (stated in accordance with accounting principles generally accepted in the United States of America (“U.S.”) and in thousands of U.S. dollars except for issued and outstanding share amounts) June 30, December 31, ASSETS CURRENT Cash and cash equivalents $ $ Accounts receivable Other receivables 42 68 Prepaid expenses Income taxes recoverable Restricted cash Other assets OTHER RECEIVABLES - FUNDED LANDFILL POST-CLOSURE COSTS INTANGIBLES GOODWILL LANDFILL DEVELOPMENT ASSETS DEFERRED FINANCING COSTS CAPITAL ASSETS LANDFILL ASSETS INVESTMENTS OTHER ASSETS $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued charges Dividends payable Income taxes payable Deferred revenues Current portion of long-term debt Landfill closure and post-closure costs Other liabilities LONG-TERM DEBT LANDFILL CLOSURE AND POST-CLOSURE COSTS OTHER LIABILITIES DEFERRED INCOME TAXES SHAREHOLDERS' EQUITY Common shares (authorized - unlimited, issuedand outstanding - 114,287,459 (December 31, 2013 - 114,852,852)) Restricted shares (issued and outstanding - 456,585 (December 31, 2013 - 322,352)) ) ) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity $ $ 4 Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Cash Flows (“Statement of Cash Flows”) For the periods ended June 30, 2014 and 2013 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars) Three months ended Six months ended NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Net income $ Items not affecting cash Restricted share expense Accretion of landfill closure and post-closure costs Amortization of intangibles Amortization of capital assets Amortization of landfill assets Interest on long-term debt (amortization of deferred financing costs) Net gain on sale of capital and landfill assets ) Net loss (gain) on financial instruments ) Re-measurement gain on previously held equity investment - - ) - Deferred income taxes Net loss from equity accounted investee - 6 82 39 Landfill closure and post-closure expenditures ) Changes in non-cash working capital items ) ) ) Cash generated from operating activities INVESTING Acquisitions ) Investment in cost accounted for investee - ) - ) Restricted cash deposits ) Investment in other receivables ) - ) ) Proceeds from other receivables 18 37 Funded landfill post-closure costs ) Purchase of capital assets ) Purchase of landfill assets ) Proceeds from the sale of capital and landfill assets Investment in landfill development assets ) Cash utilized in investing activities ) FINANCING Payment of deferred financing costs - ) ) ) Proceeds from long-term debt Repayment of long-term debt ) Proceeds from the exercise of stock options 35 - 67 3 Repurchase of common shares and related costs ) - ) - Purchase of restricted shares ) Dividends paid to shareholders ) Cash utilized in financing activities ) Effect of foreign currency translation on cash and cash equivalents ) ) ) NET CASH (OUTFLOW) INFLOW ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD OR YEAR CASH AND CASH EQUIVALENTS, END OF PERIOD $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash and cash equivalents are comprised of: Cash $ Cash equivalents 3 3 $ Cash paid during the period for: Income taxes $ Interest $ 5 FX Impact on Consolidated Results The following tables have been prepared to assist readers in assessing the FX impact on selected results for the three and six months ended June 30, 2014. Three months ended June 30, 2013 June 30, 2014 June 30, 2014 June 30, 2014 June 30, 2014 (as reported) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ ) $ Operating expenses ) Selling, general and administration ) ) Amortization ) Net gain on sale of capital and landfill assets ) Operating income ) Interest on long-term debt ) Net foreign exchange gain ) ) 23 ) Net loss on financial instruments ) Income before net income tax expense andnet loss from equity accounted investee ) Net income tax expense ) ) Net loss from equity accounted investee 6 (7
